DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 5/18/2020 has been considered. It is noted that all foreign and NPL documents have been included in the record of parent application 15/495614.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 8, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas et al. (JP 04-302050 A).
Regarding claim 1, Andreas teaches a method for assigning addresses to a plurality of controllers carried by a movable object, comprising: 
receiving, at each of the plurality of controllers (modules 1-4), an addressing signal including an address ([0005]: “The central control unit 6…sends an address to the module 1”; [0006]: the process continues until all modules have been assigned their addresses) and transmitted from a master controller (central control unit 6) via a shared communication interface that is shared by the plurality of controllers and the master controller (data bus 5), the plurality of controllers each being configured to control a component of the movable object ([0005]: modules 1-4 control the wheels of a vehicle, e.g. for braking pressure control); 
performing, in response to receiving the addressing signal, an assessment for each of the plurality of controllers to determine whether a selected controller among the plurality of controllers has previously received an activation signal transmitted from the master controller ([0005]: central control unit 6 connects the current supply to the individual modules; [0009]: these signals are received and evaluated by the respective modules) via a respective private communication interface of a plurality of private communication interfaces that are connected to the master controller in parallel (signal lines S1-S4); and 
assigning the address to the selected controller in response to determining that the selected controller previously received the activation signal according to a result of the assessment ([0005-6]: addresses are processed and stored only by the intended module; [0007]: “By means of the invention, a correct address assignment is made to this module”).
Regarding claim 8, Andreas teaches the method of claim 1, and Andreas also teaches that each of the private communication interfaces is a unidirectional communication interface allowing one-way communication from the master controller to a corresponding controller of the plurality of controllers ([0005]: signal lines S1-S4 are disclosed as conductive connections that allow current to be supplied to the individual modules 1-4. Current only flows one way, from current supply to central control unit, to modules 1-4, and allows “communication” (i.e. the “activation signal” of claim 1) from the central control unit 6 to the corresponding module).
Regarding claim 13, Andreas teaches the method of claim 1, and Andreas also teaches storing the assigned address in a memory associated with the selected controller ([0005-6]: addressed are stored by the respective module).
Regarding claim 20, Andreas teaches a system for assigning addresses to a plurality of controllers of a movable object, comprising: 
a plurality of controllers (modules 1-4) each configured to control a component of the movable object ([0005]: modules 1-4 control the wheels of a vehicle, e.g. for braking pressure control); 
a master controller configured to transmit signals to the plurality of controllers (central control unit 6); 
a shared communication interface configured to operably couple the master controller to each of the plurality of controllers (data bus 5); and 
a plurality of private communication interfaces connected to the master controller in parallel, each of the plurality of private communication controllers corresponding to one of the plurality of controllers and being configured to couple the master controller to a corresponding one of the plurality of controllers (signal lines S1-S4), 
wherein each of the plurality of controllers is configured to: 
receive an addressing signal including an address and transmitted from the master controller via the shared communication interface ([0005]: “The central control unit 6…sends an address to the module 1 [via] data bus 5”; [0006]: the process continues until all modules have been assigned their addresses); 
perform, in response to receiving the addressing signal, an assessment to determine whether a selected controller among the plurality of controllers has previously received an activation signal transmitted from the master controller ([0005]: central control unit 6 connects the current supply to the individual modules; [0009]: these signals are received and evaluated by the respective modules) via a respective private communication interface of the plurality of private communication interfaces (signal lines S1-S4); and 
assign the address to the selected controller in response to determining that the selected controller previously received the activation signal according to a result of the assessment ([0005-6]: addresses are processed and stored only by the intended module; [0007]: “By means of the invention, a correct address assignment is made to this module”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (JP 04-302050 A) in view of Beckman et al. (US 9550561 B1).
Regarding claims 2-6, Andreas teaches the method of claim 1, but Andreas does not teach that the movable object is “an unmanned aerial vehicle” (claim 2) or that the plurality of controllers include “a plurality of electronic speed controls (ESCs) each operably coupled to a corresponding propulsion unit” of the movable object (claim 3). More specifically, Andreas does not teach that “the corresponding propulsion unit includes a rotor and a motor configured to drive the rotor to rotate” (claim 4) or that “each ESC is configured to generate control signals for controlling the corresponding propulsion unit” (claim 5) including at least one of: a pulse position modulation signal, a chopper signal, an input port signal, or an output port signal (claim 6).
However, Beckman teaches an unmanned aerial vehicle (automated aerial vehicle (AAV)) with a plurality of electronic speed controls (ESCs 404), each being operably coupled to a corresponding propulsion unit which includes a rotor and a motor configured to drive the rotor to rotate (col. 15, lns. 23-24: propeller motor; further described in col. 10, lns. 45-51) and configured to generate control signals for controlling the corresponding propulsion unit (col. 15, lns. 23-24: adjust rotational speed of each propeller motor) wherein the control signals include an input/output port signal (I/O interface 410, further described in col. 15, lns. 1-22). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the invention of Andreas to a UAV with ESCs that control respective propeller motors via an I/O interface such as the one taught by Beckman because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, namely addressing the electrical components of the UAV.
Regarding claim 19, Andreas teaches a controller (any of modules 1-4) for controlling a component of a movable object, comprising: 
[…];
[…] to cause the controller to: 
receive an addressing signal including an address and transmitted from a master controller via a shared communication interface that is shared by a plurality of controllers and the master controller ([0005]: “The central control unit 6…sends an address to the module 1 [via] data bus 5”; [0006]: the process continues until all modules have been assigned their addresses), the plurality of controllers each being configured to control a component of the movable object ([0005]: modules 1-4 control the wheels of a vehicle, e.g. for braking pressure control); 
perform, in response to receiving the addressing signal, an assessment to determine whether the controller has previously received an activation signal transmitted from the master controller ([0005]: central control unit 6 connects the current supply to the individual modules; [0009]: these signals are received and evaluated by the respective modules) via a respective private communication interface of a plurality of private communication interfaces that are connected to the master controller in parallel (signal lines S1-S4); and 
assign the address to the controller in response to determining that the controller previously received the activation signal according to a result of the assessment ([0005-6]: addresses are processed and stored only by the intended module; [0007]: “By means of the invention, a correct address assignment is made to this module”).
Andreas does not explicitly teach “one or more processors” or “a memory storing instructions executable by the one or more processors”. However, Beckman teaches an automated aerial vehicle (AAV) comprising a processor and a memory storing instructions executable by the processor (Fig. 4: processor(s) 402 and memory 420 with program instructions 422). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas to be implemented by a processor which executes program instructions stored in memory as taught by Beckman because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely implementing the disclosed functionalities by a computational device.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (JP 04-302050 A) in view of Monreal (US 8122159 B2).
Regarding claim 7, Andreas teaches the method of claim 1, but Andreas does not teach that the plurality of controllers include “a plurality of sensor controllers each operably coupled to a corresponding sensor” of the movable object. However, Monreal teaches a system including a plurality of electrical components comprising a master controller and slave devices (Fig. 1) wherein the slave devices may be a sensor device comprising a sensor controller operably coupled to a corresponding sensor (Fig. 2, col. 4, lns. 43-50). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the invention of Andreas to a sensor network such as the one taught by Monreal because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, namely addressing the slave modules of a sensor network.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (JP 04-302050 A).
Regarding claim 9, Andreas teaches the method of claim 8, but Andreas does not specify that the one-way communication includes at least one of: “pulse position modulation signals, pulse width modulation signals, or analog voltage signals”. However, it would have been an obvious matter of design choice to use one of these well-known techniques, since applicant has not disclosed that they solve any stated problem or are for any particular purpose and it appears that the invention would perform equally well regardless of the signal type.

Claim(s) 10-12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (JP 04-302050 A) in view of Kim (US 2005/0165989).
Regarding claim 10, Andreas teaches the method of claim 1, but Andreas does not teach that the shared communication interface is “a bidirectional communication interface allowing two-way communication” between the master controller and the plurality of controllers. However, Kim teaches a communications system having a master and at least one slave that communicate with each other through an I2C bus. The slaves are able to generate an interrupt to request communications to the master so bi-directional communications can be achieved in a simple hardware implementation ([0013], [0015], [0058]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas to use a bidirectional I2C bus between components as taught by Kim so that the slave device(s) can initiate communication with the master device if necessary (Kim [0011-12]).
Regarding claim 11, modified Andreas teaches the method of claim 10, and Andreas also teaches that the shared communication interface is a bus interface (data bus 5).
Regarding claim 12, modified Andreas teaches the method of claim 11, and Andreas, as modified, also teaches that the bus interface includes at least one of: a 485 bus, an I2C bus, a SPI bus, or a CAN bus (Kim [0013]: I2C bus, see rejection of claim 10).
Regarding claim 15, Andreas teaches the method of claim 1, and Andreas also teaches that the address is a first address and the selected controller is a first selected controller ([0005]: “The central control unit 6…sends an address to the module 1”), but Andreas does not teach that the method further comprises: 
receiving, at each of the plurality of controllers, a query signal from the master controller via the shared communication interface, the query signal comprising a second address; 
assessing, in response to receiving the query signal, whether a second selected controller among the plurality of controllers has been assigned the second address; and 
transmitting a response signal to the master controller via the shared communication interface in response to the second selected controller being assigned the second address.
However, Kim teaches these limitations ([0010]: the I2C master device 1 sends a slave address, the individual devices compare it to their unique addresses, and a device having the same address as sent sends a response in a subsequent acknowledge (ACK) signal interval. Next, the I2C master device can send and receive data to and from the I2C slave device. If the data is completely sent and received, the I2C master device 1 puts the slave device into the stop condition, and releases the bus).
Regarding claim 16, modified Andreas teaches the method of claim 15, and Andreas, as modified, also teaches that the query signal includes a request for state information of the second controller having the second address, and the response signal includes the state information generated by the second controller (Kim [0010]: the slave address sent from the master device ultimately results in receiving data (i.e. “state information”) from the so-addressed slave device. Therefore, the initiating communication may be considered a “query”/“request”).
Regarding claim 18, modified Andreas teaches the method of claim 15, and Andreas, as modified, also teaches that the query signal is received at each of the plurality of controllers (Kim [0010]: the I2C master device 1 sends a slave address, the individual devices compare it to their unique addresses, see rejection of claim 15) at predetermined time intervals during operation of the movable object (Kim [0006]: The I2C bus has a serial clock line (SCL) for sending clock pulses and sends and receives data according to clock pulses, see rejection of claim 15).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (JP 04-302050 A) in view of Spitaels et al. (US 2012/0271924 A1).
Regarding claim 14, Andreas teaches the method of claim 1, by Andreas does not teach “transmitting a confirmation signal from the selected controller to the master controller via the shared communication interface in response to the address being assigned to the selected controller”. However, Spitaels teaches a method for automatically assigning addresses to devices coupled to a shared bus in which a slave device sends an acknowledgement/confirmation message to the master device after it accepts an assigned address ([0151]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas such that a slave device sends a confirmation signal to the master device after accepting an assigned address as taught by Spitaels in order for the master to record the address assignment in its own records (Spitaels [0151]).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (JP 04-302050 A) in view of Kim (US 2005/0165989) and Beckman et al. (US 9550561 B1).
Regarding claim 17, modified Andreas teaches the method of claim 16, but Andreas, as modified, does not teach that the second controller is “an electronic speed control (ESC) coupled to an actuator, and the state information includes a rotation speed of the actuator or a current value for the ESC”. However, Beckman teaches this limitation (col. 15, lns. 23-24: ESCs 404 configured to adjust the rotational speed of each propeller motor; col. 15, lns. 26-28: ESCs communicate rotational speed information for each motor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the invention of Andreas to a UAV with ESCs that control respective propeller motors and communicate rotational speed of each propeller motor such as the one taught by Beckman because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, namely addressing the electrical components of the UAV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662